CHASE, Circuit Justice,
instructed the jury as follows: 1st. That any draft, bill, or note drawn in the Confederate States, or in any state under the proclamation of the president declared in insurrection, or in any part of them (except such part as was permanently and absolutely under the control of the forces of the United States), upon any person or persons in the Federal lines, was void as to the maker and all other parties thereto, and was not to be received in payment of any debt when due to a citizen of any state adhering to the government; but there being a question as to whether the Bank of Windsor was, at the time this draft was drawn, in the Federal or Confederate lines, that question was for the jury to determine. 2nd. That the jury must be satisfied that the plaintiffs accepted this draft in satisfaction of the debt due them, upon good evidence.
The jury failed to agree.